Citation Nr: 0325273	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  94-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The appellant served on active duty from August 1953 to April 
1958 and from November 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 RO rating decision.  The 
Board most recently denied the veteran's claim for service 
connection in a February 2002 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In February 2003, the CAVC vacated the 
Board's decision and remanded for additional development.  
The present remand is part of the Board's response to the 
CAVC's mandate.

As noted in the February 2002 decision, statements received 
from the veteran address an in-service injury to the spine, 
manifested by residual disability involving the lumbar spine 
and lower extremities.  Additionally, in correspondence 
received in December 2000, the veteran sought to "open a 
claim for service connection for spine injury residuals, 
which were formerly misdiagnosed as arthritis."  
Correspondence thereafter received each address the veteran's 
intent to seek compensation benefits based upon residual 
impairment of the spine.  He has insistently maintained that 
his right knee condition was misdiagnosed, and that the 
nature of the disability for which he seeks VA benefits 
involves the spine.  In this respect, the right knee 
condition is apparently a secondary condition of residual 
impairment due to the spinal injury attributed to parachute 
jumps during service.  The veteran is advised that this 
constitutes a new claim for benefits for which the Board 
lacks jurisdiction.  The Board's review of the instant claim 
is limited only to the issue currently in appellate status: 
entitlement to service connection for right knee arthritis.  
Inasmuch as the veteran now contends that the nature of his 
claim involves residual impairment of the spine claimed to be 
of service origin, such a claim for disability of the spine 
has not been adjudicated by the RO in the first instance, nor 
developed for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.


REMAND

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Offer the veteran an opportunity to 
formally designate a new representative.

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claim on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

3.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and any representative with a new 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last SSOC in October 
1999) and discussion of all pertinent 
regulations, including the Veterans 
Claims Assistance Act of 2000.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


